Citation Nr: 0400768	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-02 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a skin 
disability, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from March 1966 to January 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2002, a 
statement of the case was issued in November 2002 and a 
substantive appeal was received in December 2002.


FINDINGS OF FACT

1.  By decision in February 1996, the RO denied the veteran's 
request to reopen his claim to entitlement to service 
connection for a skin disability, to include as due to 
herbicide exposure; a timely notice of disagreement was not 
received to initiate an appeal from that determination.

2.  Certain evidence received since the February 1996 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a skin disorder, to include as due to 
herbicide exposure.

3.  By decision in February 1996, the RO denied the veteran's 
request to reopen his claim to entitlement to service 
connection for PTSD; a timely notice of disagreement was not 
received to initiate an appeal from that determination.

4.  Certain evidence received since the February 1996 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for PTSD.




CONCLUSIONS OF LAW

1.  The February 1996 decision as to the issue of a skin 
disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
skin disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  The February decision as to the issue of PTSD is final.  
38 U.S.C.A. § 7105(c) (West 2002).

4.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims of service connection for skin disability and for PTSD 
were denied by rating decisions in January and February 1984.  
The veteran was furnished notice of these determinations and 
notice of appellate rights and procedures.  The notice 
letters were sent to the same address that the veteran has 
listed on his September 1983 claim and on a VA Form 21-4138 
received in January 1984.  Despite the veteran's contentions 
that he never received such notice, the Board finds that the 
record shows that he was in fact sent notification of the 
denials at his last address of record at that time.  He did 
not file a notice of disagreement to initiate an appeal from 
either rating decision, and the January and February 1984 
decisions therefore became final.  38 U.S.C.A. § 7105(c).  

However, if new and material evidence is presented or secured 
with respect to a final denial, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  The 
veteran subsequently sought to reopen his claims.  By way of 
a February 1996 decision, the RO denied the veteran's 
application to reopen his claim for entitlement to service 
connection for a skin disability, to include as due to 
herbicide exposure, and for PTSD because the RO determined 
that the evidence submitted was not new and material.  The RO 
sent notice of the decision to the veteran at his last 
address of record.  However, a notice of disagreement was not 
received to initiate an appeal from that determination.  
Therefore, the February 1996 decision also became final.  
38 U.S.C.A. § 7105(c).  The veteran again sought to reopen 
his claims, and the present appeal arose from the RO's August 
2001 rating decision which appears to have reopened the 
claims, but then denied the claims on the merits.  However, 
the Board is not bound by the RO's reopening of the claims.  
In fact, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed.Cir. 2001).  Accordingly, the Board must initially 
determine whether there is new and material evidence to 
reopen the claims for service connection for a skin 
disability, to include as due to herbicide exposure, and for 
service connection for PTSD.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  The change in the regulation does not 
impact the present case as the claim was filed in November 
1999.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).  In order to reopen 
a claim there must be new and material evidence presented or 
secured "since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits."  Evans v. Brown, 9 
Vet.App. 273, 285 (1996), overruled on other grounds by Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence of record at the time of the February 1996 rating 
decision consisted of: service medical records, 1983 VA 
examination reports, and VA outpatient treatment records for 
1972 to 1983 and for 1986 to 1994.  Evidence received since 
the February 1996 rating decision includes:  a July 1999 
Agent Orange Registry letter, a completed questionnaire from 
the veteran describing his alleged PTSD stressors from his 
service in Vietnam, a record of assignments from the 
veteran's personnel records, February 2002 VA examination 
reports, and an April 2001 letter from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
regarding verification of the veteran's claimed PTSD 
stressors.  The claim to reopen the claims for service 
connection for a skin disorder, to include as due to 
herbicide exposure, and for PTSD were denied by the RO in the 
1996 rating decision for lack of evidence addressing the 
issue of a skin disability related to exposure to herbicides 
and for lack of evidence related to any in-service PTSD 
stressors.  In reviewing the evidence of record received 
since the 1996 rating decision, the Board finds that the 
veteran's completed PTSD questionnaire, the April 2001 letter 
from USASCRUR, and the February 2002 psychiatric examination 
report are all new and they are all material as they address 
the critical issue of the veteran's alleged in-service PTSD 
stressors.  The Board also finds that the July 1999 Agent 
Orange Registry letter and the February 2002 dermatology 
examination report are both new and are both material as they 
address the critical issue of skin disabilities and their 
relationship to the veteran's service.  Therefore, the Board 
finds that both of the veteran's service connection claims 
have been reopened. 


ORDER

The appeal is granted to the extent that the claims for 
service connection for a skin disability, to include as due 
to herbicide exposure, and for PTSD, have been reopened.


REMAND

Preliminary review of the record suggests that the veteran 
has not been notified of the provisions of The Veterans 
Claims Assistance Act of 2000 (VCAA), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  In circumstances where the RO failed to 
notify the appellant of the VCAA, the Board had been sending 
letters to appellants, under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii), informing them of certain provisions of the 
VCAA.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  However, this 
regulatory provision was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

In addition, the Board notes that by way of correspondence 
dated in November and December of 2002, the veteran alleges 
additional PTSD stressors from his service in Vietnam.  The 
Board acknowledges the RO's efforts in attempting to verify 
the veteran's previously alleged stressors.  Nevertheless, in 
light of the information and names provided by the veteran 
regarding additional alleged stressors, the Board believes 
the VA is obligated to assist the veteran in requesting 
verification.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.

2.  The RO should contact the veteran and 
ask him to provide additional details 
regarding his alleged stressors.  In 
particular, the veteran should be asked 
to provide any information he has 
regarding contact information for the 
individuals he names in his letter as 
being witnesses to the alleged stressors.  
The RO should explain to the veteran that 
he must provide sufficient detail 
regarding the alleged stressors in order 
for the VA to assist the veteran in 
verifying the stressors.

3.  The RO should then take any 
appropriate action to verify the claimed 
stressors in light of the names of the 
fellow servicemembers identified by the 
veteran in his December 2002 substantive 
appeal, including, if appropriate, 
another request for verification to 
USASCRUR.

4.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to include all newly 
received evidence) and undertake a de 
novo merits analysis of both issues.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



